Citation Nr: 1601462	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  06-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.E., and G.G.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1975 and October 1978 to June 1979.  

Much of the information which follows in the "Introduction" was reported in the Board of Veterans' Appeals (Board) remand from April 2015.  It is repeated here for clarity.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  That decision denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD.  

In September 2009, sworn testimony by the Veteran and two others was provided at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In a February 2010 Board decision, it was determined that new and material evidence had been received to reopen the previously denied claim of service connection for PTSD, and the claim was remanded for additional evidentiary development, to include a contemporaneous VA examination.  The claim was remanded again in April 2015 for additional VA examination, to include consideration of stressors which were deemed consistent with the places, types, and circumstances of the Veteran's service.  The claim is now before the Board again for further appellate consideration.  

The evidence indicates that the Veteran was treated over the years for multiple psychiatric disabilities, to include PTSD, mood disorder, depressive disorder, and dysthymia.  With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran filed a claim seeking service connection for PTSD in 1996, but in March 2005, he specifically filed a claim to reopen that previously denied claim and also filed for a mood disorder (which was never developed for appellate consideration as noted at the time of the Board's February 2010 remand).  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, mood disorder, and depressive disorder.  Clemons, supra.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran's acquired psychiatric disorder, major depressive disorder with anxious distress, was not caused by or incurred during qualifying military service.  

3.  The Veteran has an alcohol and substance abuse disorder (in remission) and a personality disorder, without other superimposed psychiatric disability.  



CONCLUSIONS OF LAW


1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).  

2.  The criteria for entitlement to service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  These duties to assist requirements were covered in the numerous VCAA letters that were issued to the Veteran, to include letters dated in April 2005, June 2007, December 2008, February 2010, April 2011 November 2011, and January 2012.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

With regard to the July 2015 VA examination, the Board notes that the VA examiner was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly adjudicate the instant claim.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by qualifying active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With respect to claims for service connection for PTSD, where the record does not establish that a Veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

Effective October 29, 2008, during the pendency of this appeal, VA amended its regulations regarding service connection for PTSD by eliminating the requirement for evidence corroborating the claimed in-service stressor in cases in which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  Additionally, effective July 13, 2010, VA amended 
38 C.F.R. § 3.304(f) (2015) by eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity," a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor.  This, however, holds only in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.   (In this case, as noted in the Board's April 2015 remand decision, there is sufficient evidence to find that the Veteran's claimed stressors are consistent with the places, types, and circumstances of service.)  The most recent VA examination in July 2015 was conducted with this concession for consideration.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2) (2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Background

In this case, the Veteran's service records document that he had over two years of service overseas in the Air Force, and he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  His brief enlistment in the Navy has not been implicated in the current appeal.  Based upon his statements to VA medical personnel, and his sworn testimony, it appears that his service in Southeast Asia consisted of high flights over that country on bombing missions, including in-flight fueling of aircraft, while based in Okinawa and Thailand.  Although he has indicated that he was never in Vietnam except for such over-flights, the Board fully recognizes that the type of missions described by the veteran constituted active participation in the war effort, as shown by the medals he received.  

The veteran contends that he has PTSD.  In describing specific events in service which he believes are sufficient to support a diagnosis of PTSD, he has essentially identified these stressors: (1) his flight missions over Vietnam, particularly one occasion when enemy aircraft attacked; (2) an incident at his base in Thailand when a friend was accidentally crushed by a fire truck; and (3) an attack (or possibly more than one) on his air base in Thailand.  

As already noted, it is conceded that there is sufficient evidence to find that the Veteran's claimed stressors are consistent with the places, types, and circumstances of service.  

As reported in detail in previous Board decisions dated in 2001, 2010, and 2015, the Veteran received various psychiatric diagnoses in the years after service.  This included the occasional diagnosis of PTSD, but more often he was found to have depressive or mood disorder and not PTSD.  Review of the record shows that no VA or private examination opined as to what experience(s) or circumstances upon which the diagnosis of PTSD was based.  

The claim was remanded in 2010 for additional VA examination.  When examined in January 2012, the examiner noted that the Veteran's history included symptoms of PTSD, depression, substance abuse, and personality disorder.  Ultimately, the diagnoses were anxiety disorder, not otherwise specified, depressive disorder, substance abuse, and a personality disorder.  It was noted that the criteria for a diagnosis of PTSD were not met.  At this time, it was specifically noted that the Veteran was not exposed to a traumatic stressor during service. 

As explained earlier, however, the regulations governing PTSD were amended during the course of this appeal.  The new standard resulted in a finding (as noted in the Board's April 2015 remand decision) that the Veteran's claimed stressors were consistent with the places, types, and circumstances of his service.  Thus, an additional VA examination was requested (with consideration that the Veteran's claimed stressors were consistent with service) to determine the current diagnosis(es) and etiology of all mental conditions found.  The requested examination was conducted in July 2015.  

Review of that report reflects that the claims file (e-folder) was reviewed by the examiner.  The final diagnoses were major depressive disorder with anxious distress and antisocial personality disorder.  His cannabis and alcohol abuse was noted to be in remission.  His symptoms included a depressed mood, difficulty in establishing and maintaining effective work and social relationships.  He had suicidal ideation and impaired impulse control, to include unprovoked irritability with periods of violence.  The examiner opined that the Veteran did not meet the criteria for PTSD.  Specifically, the inservice events reported did not meet the "Criterion A" stressor as he did not experience or witness, or was confronted by an event that involved actual or threatened death or serious injury.  It was noted that he reported symptoms solely attributable to PTSD and did not report the full constellation of symptoms ("Criterion B-E") required for a diagnosis of PTSD.  Rather, he reported symptoms consistent with major depressive disorder with anxious distress.  The examiner further noted that the Veteran's history of variable psychiatric diagnoses was most likely related to his pattern of substance use and antisocial personality disorder, resulting in his variable presentation of symptoms and variable reporting of symptoms.  Although some clinicians had diagnosed PTSD, she noted that there was no clear documentation of a "Criterion A" stressor, reports of all required symptoms, and differentiation of his reported PTSD symptoms from symptoms related to substance use, depression, and antisocial personality disorder.  

The examiner further noted that the Veteran's antisocial personality disorder predated service and was not aggravated therein.  His major depressive disorder with anxious distress was also less likely than not related to military service.  Other than one instance during service when the Veteran was seen for sleep disturbance due to variable shift work and noted to be depressed, there was no psychiatric treatment during service.  The examiner opined that his depression over the years had been due to his substance use, consequence of his substance use and antisocial personality disorder on his social and occupational functioning, and most recently exacerbated by psychosocial stress with his mother.  

Analysis

As acknowledged above, there are diagnoses in the record noting PTSD.  However, there are also diagnoses indicating that the Veteran does not have PTSD, but rather suffers from a longstanding personality disorder, the abuse of drugs and alcohol, and other non-PTSD mental disorders manifested long after service.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert, supra.  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons or bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  See also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That responsibility is particularly important where, as here, medical opinions diverge.  At the same time, the Board cannot make its own independent medical determinations, and must have plausible reasons for favoring one medical opinion over another.  See Evans, at 31; see also Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

A diagnosis or opinion by a medical professional is not conclusive, and is not entitled to absolute deference.  The Court has provided extensive guidance for weighing medical evidence.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In assessing the numerous medical examinations and clinical reports in the record on appeal, the Board finds that the most thorough and comprehensive evaluation of the Veteran was undertaken in July 2015.  On that occasion, the examiner considered the Board's April 2015 finding that the Veteran's claimed stressors were consistent with the places, types, and circumstances of his service.  As noted above, previous examinations had not provided opinion as to what experiences or circumstances had resulted in the diagnosis of PTSD.  Nevertheless, after consideration of the Veteran's clinical and personal history, in conjunction with the current clinical findings and mental status evaluation, the ultimate conclusion was that the Veteran did not have PTSD.  By stark contrast, the diagnoses of PTSD, some noted by physicians and some noted by non-physicians, lack any indications that they were based upon review of the Veteran's extensive history, or upon thorough and contemporaneous psychiatric examination.  

As stated above, the Board is willing to accept, for the sake of analysis in this case, the Veteran's accounts of his putative stressor events in service.  The Board finds, however, that, as among the various diagnoses in the record, the medical opinion which warrants greater weight is that rendered in July 2015, and diagnoses at that time established that the Veteran's psychiatric problems were caused by disorders other than PTSD.  Specifically, the diagnosis was major depressive disorder with anxious distress that was not of service origin.  He was also diagnosed with cannabis and alcohol abuse disorder (in remission) and antisocial personality disorder.  The examiner explained in detail why the Veteran's symptoms did not warrant a diagnosis of PTSD (as summarized above) and noted that the mental diagnosis was of major depressive disorder with anxious distress which was not related to service.  Instead, it was a consequence of his substance use and antisocial personality disorder, and was most recently exacerbated by psychosocial stress with his mother.  Major depressive disorder was not related to any inservice event.  His substance use was also unrelated to military service and was not secondary to an inservice event.  Mood disorder was not diagnosed.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Moreover, as to the Veteran's personality disorder, such is not a disease within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c) (2015).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  In this case, the 2015 examiner specifically noted that there was no aggravation of this condition during service.  His substance abuse disorder was also noted to be unrelated to military service and not due to major depressive disorder.  With respect to that condition, service connection cannot be granted for an alcohol-or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. §§ 1110, 1131 (West 2014) precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).  

To the extent that the Veteran's contentions may be construed as asserting a psychiatric diagnosis and an etiology opinion therefor, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of what current psychiatric diagnosis(es) are present (a medical diagnosis) and whether there is a relationship between the diagnosed psychiatric disorder(s), for which service connection is sought, and service .  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a chronic acquired psychiatric disorder and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and depressive disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


